EXHIBIT 10.22

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made effective September 8, 2003,
(the “Effective Date”) between NetIQ Corporation, a Delaware corporation
(“NetIQ”), and Charles M. Boesenberg (“Executive”).

 

RECITALS

 

Executive is currently Chairman of the NetIQ Board of Directors (the “Board”),
and Chief Executive Officer and President, of NetIQ. He and NetIQ have
previously entered into an offer letter agreement dated January 25, 2002 (the
“Letter Agreement”) and a Change of Control Agreement dated October 10, 2002
(the “Change of Control Agreement”).

 

Executive has offered to reduce his cash compensation to zero dollars ($0) for a
two-year period and to forego the possibility of receiving certain severance
benefits specified in the Letter Agreement outside the context of a change of
control of NetIQ. Accordingly, Executive and NetIQ wish to amend and restate the
terms of Executive’s employment and wholly supersede and replace the Letter
Agreement and the Change of Control Agreement.

 

Therefore, the parties have agreed to enter into this Agreement amending the
terms and conditions of Executive’s employment arrangements with NetIQ.

 

AGREEMENT

 

In consideration of the promises, covenants and agreements set forth below, it
is mutually agreed:

 

1. Duties. Executive will have continue to have such duties as the Board may
from time to time prescribe consistent with his position as Chairman of the
Board and Chief Executive Officer (“CEO”) and President of NetIQ. NetIQ intends
and agrees to take all actions legally permitted to cause Executive to continue
to have a Board seat during his tenure as CEO.

 

2. Cash Compensation; Vacation.

 

(a) Cash Compensation. Executive has agreed to forego salary and cash target
bonus for the period beginning on July 1, 2003 through June 30, 2005. Executive
recognizes that the minimum salary for an exempt status position in California
is $2,340 per month and agrees that such amount will be deemed included in the
cash compensation, if any, paid to him pursuant to Section 5(a) below. The
parties anticipate that the Committee will review Executive’s annual
compensation for periods beginning on or after July 1, 2005 in accordance with
NetIQ’s normal compensation review cycle for its executive officers.

 

(b) Vacation. Executive shall continue to accrue vacation and/or paid time off
at the same rate and on the same compensation basis that he accrued vacation
and/or paid time off as of June 30, 2003 (or at such greater rate that may,
under NetIQ policy adopted from time to time, apply to NetIQ’s executive
officers).

 

3. Stock Options.

 

(a) Prior Options. Executive’s outstanding stock option grants (the “Prior
Options”) remain subject to and governed by the terms and provisions set forth
in the applicable stock option agreement by and between NetIQ and Executive and
the NetIQ equity incentive plan, if any, under which such grants were awarded;
provided, however, that Executive will have one year from the date his service
relationship with NetIQ terminates for any reason and under any circumstances to
exercise the vested Prior Options shares as well as the additional rights with
respect to the Prior Option set forth in Section 5(c) below.



--------------------------------------------------------------------------------

(b) Stock Option Grant. In consideration of the promises made in this Agreement,
including those set forth in Sections 2 and 4, NetIQ will grant Executive an
option (the “New Option”) to purchase 1,000,000 shares of Common Stock. The New
Option will have an exercise price equal to the per-share fair market value of
the NetIQ Common Stock as determined in accordance with the terms and provisions
of the NetIQ Corporation 1995 Stock Plan and the NetIQ Corporation Amended and
Restated 1998 Stock Incentive Compensation Plan, as applicable. The New Option
will be vested and exercisable on the date of grant as to twenty percent (20%)
of the total shares subject thereto, and the remainder of the New Option shares
will vest and become exercisable as to ten percent (10%) of the total shares at
the end of each three-month period following the date of grant, so that,
assuming Executive’s continued service with NetIQ throughout the vesting period,
the New Option will be fully vested and exercisable as to 100% of the shares
subject thereto on the second anniversary of the date of grant. The New Option
will be a nonstatutory stock option and will be governed by the terms and
provisions of the NetIQ Corporation 1995 Stock Plan and the NetIQ Corporation
Amended and Restated 1998 Stock Incentive Compensation Plan, as applicable, and
by the standard form of stock option agreement under such Plans; provided,
however, that notwithstanding any terms to the contrary in such documents,
Executive will have two (2) years from the date his service relationship with
NetIQ terminates for any reason and under any circumstances to exercise the
vested New Option shares and, provided further, however, that he will have the
additional rights with respect to the New Option set forth in Section 5(c)
below.

 

4. Benefits Upon Termination (Other than in Connection with a Change of
Control). In consideration of NetIQ’s promises set forth in this Agreement,
Executive agrees to waive and renounce any right or claim to the severance
benefits set forth in Section 8 of the Letter Agreement. Except for a
termination of Executive’s employment with NetIQ under the circumstances set
forth in Section 5 below (in which case the greater benefits provided for in
that Section will apply) and except with respect to the periods after
termination for any reason of his service relationship with NetIQ during which
he may exercise vested Prior Option and New Option shares as set forth in
Section 3 above, the parties agree that upon termination of Executive’s
employment, he will be entitled to receive all salary and bonuses earned but not
paid to him (if any) prior to the effective date of that termination, plus all
accrued but unused vacation, plus all other amounts or benefits to which he is
entitled under any compensation or benefit plan of NetIQ or under applicable
law. In addition, following submission of proper expense reports by Executive,
NetIQ will reimburse him for all expenses reasonably and necessarily incurred by
him in connection with the business of NetIQ prior to the date of his
termination. The payments required under this Section 4 will be made promptly
upon termination and within any period required by applicable law.

 

5. Benefits upon Termination in Connection with a Change of Control. In the
event Executive’s employment with NetIQ is terminated either by NetIQ without
Cause, or as a result of Executive’s resignation for Good Reason, during the
period beginning 90 days prior to the effective date of a Change of Control and
ending on the first anniversary of the effective date of a Change of Control,
and subject to Executive’s execution, before he receives any of the benefits
provided for in this Section 5, of a separation agreement providing for the
benefits referenced in this Section 5 and containing a release of claims against
NetIQ in substantially the terms set forth in Exhibit A (attached hereto) and
such release becoming effective in accordance with its terms, then Executive
will be entitled to the following benefits:

 

(a) Cash Compensation. NetIQ will pay Executive the amount equivalent to the
annual cash target compensation that he has agreed to forego in this Agreement,
that is, an aggregate of $1 million (one million dollars) or, if the termination
occurs after June 30, 2005, an amount equal to the sum of his then-current base
salary and annual target bonus (which aggregate amount will in any event not be
less than $1 million), subject to applicable income and employment tax
withholding and payable in a lump sum payment upon the effective date of the
release of claims described above.

 

(b) Insurance Benefits. During the twelve months following termination of his
employment under the circumstances described in this Section 5, NetIQ will use
its best efforts to continue to make available to Executive and his spouse and
dependents covered under any group health plans of NetIQ on the date of such
termination of employment all such coverage on the same terms and conditions as
if Executive had continued to be employed by NetIQ for such period (meaning, in
the case of medical, dental and vision



--------------------------------------------------------------------------------

benefits, that such continued coverage does not trigger commencement of any
coverage period provided for under federal COBRA or any analogous state laws
providing for continuation of health plan coverage; provided, however, that if,
despite NetIQ’s best efforts in this regard with respect to medical, dental and
vision benefits, such continued coverage on such basis is not available for one
or more of such benefits, then such continued coverage for medical, dental
and/or vision benefits shall be counted as continuation coverage under the
provisions of federal COBRA or any analogous state laws providing for
continuation of health plan coverage) and will pay the premiums for such
coverage. In addition, NetIQ will use commercially reasonable efforts to
continue for such twelve-month period to make available to Executive coverage
under any life insurance policies under which Executive was covered as of the
date of employment termination or (again subject to NetIQ’s obligation to use
commercially reasonable efforts) to provide alternative life insurance coverage
on terms substantially similar to those applicable to any policies under which
Executive was covered as of the date of employment termination, and, to the
extent either form of such coverage is available, to pay the premiums with
respect thereto for the twelve-month period.

 

(c) Vesting Acceleration. The vesting and exercisability of all options to
purchase NetIQ capital stock (including the Prior Options and the New Option),
and any vesting (or lapse of forfeiture restrictions) applicable to other NetIQ
equity awards (if any) held by Executive at the time of a termination described
in this Section 5, will accelerate in full, effective upon the last day of
Executive’s employment with NetIQ.

 

6. Definitions. The following definitions apply to this Agreement:

 

(a) “Cause” for termination of Executive’s employment relationship with NetIQ
will exist under only the following circumstances:

 

(i) any willful and material act of personal dishonesty taken by him in
connection with his responsibilities as CEO which is intended to result in his
substantial personal enrichment;

 

(ii) any willful act of fraud, embezzlement or other misconduct that materially
damages NetIQ;

 

(iii) any willful failure to follow the legal directives of the Board (other
than failure to meet performance goals, objectives or measures), in each case in
a manner that results in material damage to NetIQ, that is not corrected within
thirty (30) days following written notice thereof to him by the Board, such
notice to state with specificity the nature of the failure; provided that if the
failure cannot be reasonably be corrected by him within thirty (30) days of
written notice thereof, correction shall be commenced by him within thirty (30)
days and may be corrected within a reasonable period thereafter; or

 

(iv) any willful and material breach of any agreement with NetIQ, that is not
corrected within thirty (30) days following written notice thereof to him by the
Board, such notice to state with specificity the nature of the breach, provided
that if the breach cannot reasonably be corrected within thirty (30) days of
written notice thereof, correction shall be commenced by him within thirty (30)
days and may be corrected within a reasonable period thereafter.

 

For purposes of this definition, no act or failure to act will be deemed
“willful” unless effected by Executive not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of NetIQ.

 

(b) “Good Reason” for Executive to voluntarily terminate his employment
relationship with NetIQ will exist under only the following circumstances:

 

(i) without his express written consent, any change in his job title from CEO
(except that NetIQ may appoint a new President or Chairman of the Board, so long
as in any case Executive remains CEO); any change in his reporting
relationships; or a significant reduction of his duties, position or



--------------------------------------------------------------------------------

responsibilities relative to his duties, position or responsibilities in effect
immediately prior to such reduction, or his removal from such position, duties
and responsibilities, unless he is provided with comparable duties, position and
responsibilities;

 

(ii) without his express written consent, a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to him immediately prior to such reduction;

 

(iii) without his express written consent, a reduction by NetIQ of his base
salary as in effect immediately prior to such reduction, other than in
connection with an action affecting a majority of the executive officers of
NetIQ;

 

(iv) a material reduction by NetIQ in the kind or level of employee benefits to
which he is entitled immediately prior to such reduction with the result that
his overall benefits package is significantly reduced;

 

(v) without his express written consent, his relocation to a location more than
fifty (50) miles from NetIQ’s current headquarters; or

 

(vi) NetIQ’s failure to cause this Agreement and its obligations hereunder to be
expressly assumed by its successor as contemplated by Section 17 below.

 

(c) A “Change of Control” means the occurrence of any of the following events:

 

(i) the approval by shareholders of NetIQ of a merger or consolidation of NetIQ
with any other corporation, other than a merger of consolidation which would
result in the voting securities of NetIQ outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of NetIQ or such
surviving entity outstanding immediately after such merger or consolidation;

 

(ii) any approval by the stockholders of NetIQ of a plan of complete liquidation
of NetIQ or an agreement for the sale or disposition by NetIQ of all or
substantially all of NetIQ’s assets; or

 

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
NetIQ representing 50% or more of the total voting power represented by NetIQ’s
then outstanding voting securities; or

 

(iv) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (A) are directors of NetIQ as of the date hereof, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those directors whose election or nomination was
not in connection with any transaction described in subsections (i), (ii) or
(iii) or in connection with an actual or threatened proxy contest relating to
the election of directors of NetIQ.

 

7. Parachute Matters.

 

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, Executive under any other employer plan or
agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in Executive retaining a larger amount,
on an after-tax



--------------------------------------------------------------------------------

basis (taking into account federal, state and local income taxes and the Excise
Tax), than if Executive received all of the Benefits (such reduced amount is
hereinafter referred to as the “Limited Benefit Amount”). Unless Executive shall
have given prior written notice specifying a different order to NetIQ to
effectuate the Limited Benefit Amount, NetIQ shall reduce or eliminate the
Benefits, by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the “Determination” (as hereinafter defined). Any
notice given by Executive pursuant to the preceding sentence shall take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.

 

(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by NetIQ’s independent public accountants or another
certified public accounting firm of national reputation designated by NetIQ (the
“Accounting Firm”) at NetIQ’s expense. The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to NetIQ and Executive within five (5) days of
the date of termination of Executive’s employment, if applicable, or such other
time as requested by NetIQ or by Executive (provided Executive reasonably
believes that any of the Benefits may be subject to the Excise Tax) and if the
Accounting Firm determines that no Excise Tax is payable by Executive with
respect to any Benefits, it shall furnish Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to any
such Benefits. Within ten (10) days of the delivery of the Determination to
Executive, Executive shall have the right to dispute the Determination (the
“Dispute”). If there is no Dispute, the Determination shall be binding, final
and conclusive upon NetIQ and Executive.

 

8. Indemnification. The existing Indemnification Agreement between NetIQ and
Executive dated January 25, 2002 (the “Indemnification Agreement”) shall
continue in full force and effect.

 

9. Confidentiality Agreement. Executive shall execute or otherwise agree to the
terms of NetIQ’s standard Employment, Confidential Information, and Invention
Assignment Agreement (the “Confidentiality Agreement”).

 

10. Benefits. Except to the extent that this Agreement expressly provides him
with different benefits, during his employment with NetIQ Executive will be
entitled to participate in and receive the benefits of NetIQ’s benefit plans and
arrangements made available from time to time to its executive officers on the
terms and conditions of such plans.

 

11. Expenses. NetIQ agrees to pay all reasonable fees Executive incurs for legal
and tax advice in connection with drafting and negotiating this Agreement, not
to exceed $20,000 in total.

 

12. Outside Activities.

 

(a) During Executive’s employment with NetIQ, he will not engage in any other
gainful employment, business or activity without the written consent of the
Board. During Executive’s employment with NetIQ, he also will not assist any
person or organization in competing with NetIQ or its affiliates, in preparing
to compete with NetIQ or its affiliates or in hiring any employees of NetIQ or
its affiliates. During Executive’s employment with NetIQ, he will not own,
directly or indirectly, any capital stock of any company which is in competition
with any line of business conducted by NetIQ or its affiliates; provided,
however, that Executive may own, directly or indirectly, up to one percent (1%)
of the outstanding capital stock of any publicly traded corporation.
Notwithstanding the foregoing, Executive may continue to serve on all corporate,
civic and charitable boards or committees on which he is currently serving and
may serve on other corporate, civic or charitable boards or committees with the
consent of the Board and consistent with NetIQ’s Corporate Governance
Guidelines, so long as such service does not prevent Executive from carrying out
his duties and responsibilities to NetIQ.



--------------------------------------------------------------------------------

Without limiting the foregoing, Executive acknowledges and recognizes the highly
competitive nature of the businesses of NetIQ and its affiliates and accordingly
agrees that during his employment with NetIQ and for a period of twelve months
after the termination of such employment:

 

(i) he will not directly or indirectly induce any employee of NetIQ or any of
its affiliates to terminate his or her employment with NetIQ or any of its
affiliates; and

 

(ii) he will not directly or indirectly solicit customers or suppliers of NetIQ
based on confidential information of NetIQ or induce any such person to
terminate his, her or its relationship with NetIQ.

 

(b) In addition, Executive will not at any time (whether during or after his
employment with NetIQ) knowingly make any statement, written or oral, or take
any other action relating to NetIQ or its officers or directors that would
disparage or otherwise harm NetIQ, its business or its reputation or those of
any of its officers or directors.

 

(c) It is expressly understood and agreed that although Executive and NetIQ
consider the restrictions contained in this Section 12 to be reasonable, if a
final judgment is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
will not be rendered void but will be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding will not affect the enforceability of any of the other
restrictions contained herein.

 

13. At Will Employment. Executive’s employment with NetIQ will continue to be
“at will,” meaning that either he or NetIQ may terminate his employment
relationship at any time and for any reason, with or without Cause, or with or
without Good Reason (but subject to the payment of benefits under the
circumstances provided for in this Agreement). Nothing in the preceding sentence
shall in any way limit or otherwise affect NetIQ’s obligations to pay the
benefits provided for under this Agreement (including without limitation under
Section 5 above).

 

14. Term of Agreement; Amendments. This Agreement will continue in force until
full payment to Executive of all benefits required hereunder. This Agreement may
not be amended or modified other than by an express written agreement signed by
Executive and a duly authorized officer of NetIQ.

 

15. Entire Agreement. Except for the stock option agreements representing the
Prior Option (and then only to the extent not expressly modified by this
Agreement), the Indemnification Agreement and the Confidentiality Agreement,
this Agreement sets forth the entire agreement and understanding of the parties
as to the current compensation and retention terms applicable to Executive’s
ongoing employment with NetIQ. The parties agree that this Agreement supersedes
and entirely replaces the Letter Agreement, the Change of Control Agreement and
any other prior employment agreement or understanding between the parties as to
the subject matter addressed by this Agreement. Each of the Letter Agreement and
the Change of Control Agreement will be void and have no further force or effect
after the effective date hereof.

 

16. Arbitration.

 

(a) Any dispute arising under this Agreement or otherwise relating to
Executive’s employment with NetIQ, including the termination of, any condition
of, or benefit with respect to, such employment (“Dispute”), shall be finally
resolved by arbitration under the administration of JAMS/Endispute and in
accordance with the then-current JAMS/Endispute employment arbitration rules and
procedures (“Rules”) in the jurisdiction in which Executive is, or was, employed
by NetIQ. Copies of these rules are available at http://www.jamsadr.com, and
shall be made available to Executive upon request. Any disputes



--------------------------------------------------------------------------------

concerning the enforcement, scope, or applicability of this Section 16 shall in
the first instance be determined by the arbitrator in accordance with the
Federal Arbitration Act. Should either Executive or NetIQ disregard this Section
16 and initiate an action in any court or administrative agency with respect to
a Dispute, the other party may apply to a court of competent jurisdiction to
order the matter to arbitration. The prevailing party in any such hearing shall
be entitled to recover its reasonable costs and attorneys’ fees incurred in
connection therewith.

 

(b) Either Executive or NetIQ may initiate arbitration to resolve a Dispute by
delivering to the other party through personal delivery, certified or registered
mail, a written demand for arbitration. The demand shall include a concise
statement of the issue(s) to be arbitrated, along with a statement setting forth
the relief requested. Along with the demand for arbitration, if Executive is the
filing party, he shall submit a check or money order payable to “JAMS/Endispute”
in the amount of one hundred twenty dollars ($120) as his portion of the
administrative fees of the arbitration. Thereafter, the remaining costs of the
arbitration (such as the arbitrator’s fees, costs of a court reporter, and room
rental fees, if any), but not the cost of any transcript, shall be paid by
NetIQ. Any remaining fees and costs, including, but not limited to, attorneys’
fees shall, subject to any remedy to which the prevailing party may be entitled
under the law, be borne by each party to the same extent as that party would be
responsible for such fees and costs were the Dispute litigated in court. Any
demand for arbitration by Executive or NetIQ must be filed within the statute or
statutes of limitation that is or are applicable to the claim or claims relating
to the Dispute upon which arbitration is sought or required. Any failure to
request arbitration within this time frame and according to this Section 16
shall constitute a waiver of all rights to raise any claims in any forum arising
out of the Dispute.

 

(c) The arbitrator shall be empowered to award either party any remedy at law or
in equity to which the prevailing party would otherwise have been entitled had
the Dispute been litigated in court, including, but not limited to, general,
special and punitive damages, recoverable costs, attorneys’ fees (where provided
by statute or contract) and injunctive relief; provided, however, that the
authority to award any remedy is subject to whatever limitations, if any, exist
in the applicable law on such remedies. The arbitrator shall have no
jurisdiction to issue any award contrary to or inconsistent with law.

 

17. Successors and Assigns.

 

(a) NetIQ’s Successors. Any successor to NetIQ (whether direct or indirect, and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) or
to all or substantially all of NetIQ’s business and/or assets will assume
NetIQ’s obligations under this Agreement and agree expressly to perform NetIQ’s
obligations under this Agreement in the same manner and to the same extent as
NetIQ would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “NetIQ” will include
any successor to its business and/or assets that executes and delivers the
assumption agreement required by this subsection (a) or that becomes bound by
the terms of this Agreement by operation of law.

 

(b) Executive’s Successors. Without the written consent of NetIQ, Executive will
not assign or transfer this Agreement or any right or obligation under it to any
other person or entity. Notwithstanding the foregoing, the terms of this
Agreement and all rights of Executive hereunder will inure to the benefit of,
and be enforceable by, his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

18. No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment or benefit contemplated by this Agreement, nor will any payment
or benefit be reduced by any earnings that Executive may receive from any other
source.

 

19. Governing Law. This Agreement will be governed by the laws of the state of
California, without giving effect to principles of conflict of laws.

 

20. Waiver. Neither party will, by mere lapse of time, without giving notice or
taking other action hereunder, be deemed to have waived any breach by the other
party of any of the provisions of this Agreement.



--------------------------------------------------------------------------------

Further, the waiver by either party of a particular breach of this Agreement by
the other shall neither be construed as, nor constitute a, continuing waiver of
such breach or of other breaches by the same or any other provision of this
Agreement.

 

The parties have executed this Agreement on the effective date set forth above.

 

NETIQ CORPORATION       ACCEPTED BY EXECUTIVE

By: _______________________________________________

      _______________________________________________________    

 

Name: _____________________________________________

      _______________________________________________________    

 

Title: ______________________________________________

      _______________________________________________________    



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF RELEASE

 

Mutual Releases.

 

For and in partial consideration of the provision of the benefits outlined in
                     and the other terms of this Agreement, Employee, for
himself and his heirs, successors, and assigns, does hereby completely release
and forever discharge the Company, and its present, future, and former corporate
parents, subsidiaries and affiliates, their respective predecessors and
successors in interest, their respective present, future, and former directors,
officers, partners, plan administrators, shareholders, joint venturers,
employees, agents, attorneys, and representatives, the assigns of any of the
foregoing, and any other person, firm, or corporation for which any of the
foregoing may be legally responsible or which may be legally responsible for any
of them (collectively, “Employee Released Parties”), from all claims, rights,
demands, actions, obligations, liabilities, and causes of action for any and
every kind, which Employee may now have, has ever had, or may in the future
have, whether known or unknown, arising from or in any way connected with: (a)
Employee’s employment with the Company or any related entity; (b) benefits from
any medical, welfare, or benefit plan of the Company; (c) Employee’s status as a
shareholder or option holder of the Company (including claims resulting from
options or shares of the Company held by Employee or granted to Employee); (d)
the termination of Employee’s employment with the Company or any related entity
of the Company and his resignation as an officer of the Company; (e) any rights
and obligations of Employee under the Information Agreement, or any other
agreement with the Employee Released Parties; and (f) any other claims of
Employee against the Employee Released Parties, in each case arising prior to
the Effective Date (collectively, the “Employee Released Claims”). The Employee
Released Claims include, but are not limited to, all claims for breach of
contract, breach of oral or written agreements, negligence, negligent
misrepresentation, harassment, wrongful discharge, intentional infliction of
emotional distress, libel, slander, payment of wages, outrageous behavior, age,
race, color, sex, gender, disability, national origin, and/or veteran status
discrimination, violation of the Age Discrimination in Employment Act, violation
of the Older Worker Benefit Protection Act, violation of the Fair Labor
Standards Act, violation of the Family and Medical Leave Act, violation of
ERISA, violation of COBRA, violation of 29 U.S.C. § 1001 and § 2560.503-1(b),
worker’s compensation, and any compensatory damages, front pay, back pay,
overtime pay, pain and suffering, loss of consortium, medical expenses, punitive
damages, attorneys’ fees, expenses, and costs arising from or in any way
connected with the foregoing. Notwithstanding the foregoing, Employee does not
waive or release (a) any rights to seek indemnification with respect to
liability incurred by Employee as an officer of the Company under the
Indemnification Agreement, or (b) performance by the Company of any obligations
under this Agreement, and any claims under the Indemnification Agreement shall
not constitute Employee Released Claims.

 

For and in consideration of the terms of this Agreement, the Company, for itself
and its respective present, future, and former corporate parents, subsidiaries
and affiliates, their respective predecessors and successors in interest, their
respective present, future, and former directors, officers, partners, plan
administrators, shareholders, joint venturers, employees, agents, attorneys, and
representatives, the assigns of any of the foregoing, and any other person,
firm, or corporation for which any of the foregoing may be legally responsible
or which may be legally responsible for any of them (collectively, “Company
Releasing Parties”) does hereby completely release and forever discharge, the
Employee and his heirs, successors, and assigns, from all claims, rights,
demands, actions, obligations, liabilities, and causes of action for any and
every kind, which the Company Releasing Parties may now have, has ever had, or
may in the future have, whether known or unknown, arising from or in any way
connected with: (a) Employee’s employment with the Company or any related
entity; (b) benefits from any medical, welfare, or benefit plan of the Company;
(c) Employee’s status as a shareholder or option holder of the Company
(including claims resulting from options or shares of the Company held by
Employee or granted to Employee); (d) the termination of Employee’s employment
with the Company or any related entity of the Company and his resignation as an
officer of the Company; and (e) any other claims of the Company Releasing
Parties against the Employee, in each case arising prior to the Effective Date
(collectively, the “Company Released Claims”). The Company Released Claims
include, but are not limited to, all claims for breach of contract, breach of
oral or written agreements, negligence, negligent misrepresentation,



--------------------------------------------------------------------------------

harassment, wrongful discharge, intentional infliction of emotional distress,
libel, slander, outrageous behavior, and any compensatory damages, pain and
suffering, loss of consortium, medical expenses, punitive damages, attorneys’
fees, expenses, and costs arising from or in any way connected with the
foregoing. Notwithstanding the foregoing, the Company Releasing Parties do not
waive or release (a) any rights to enforce the terms and conditions of the
Information Agreement, or (b) performance by Employee of any obligations under
this Agreement, and any such claims shall not constitute Company Released
Claims.

 

Covenant Not to Sue. Employee represents and covenants that he has not filed,
and will never file at any time after the Effective Date, in any state or
federal court any claim or cause of action of any kind whatsoever, based upon
the Employee Released Claims. The Company represents and covenants that it has
not filed, and will never file at any time after the Effective Date, in any
state or federal court any claim or cause of action of any kind whatsoever,
based upon the Company Released Claims.

 

Finality and Generality of Release. It is understood and agreed that this is a
full, complete, and final release and waiver covering all known and unknown,
anticipated and unanticipated injuries, debts, claims, or damages to Employee,
which may have arisen or which may arise in connection with the Employee
Released Claims. It is understood and agreed that this is a full, complete, and
final release and waiver covering all known and unknown, anticipated and
unanticipated injuries, debts, claims, or damages to Company, which may have
arisen or which may arise in connection with the Company Released Claims.

 

In giving this release, which includes claims which may be unknown at present,
each party represents, warrants and agrees that he or it has been fully advised
by his or its attorney of the contents of Section 1542 of the Civil Code of the
State of California, to the extent applicable. Each party expressly waives and
relinquishes all rights and benefits under that section. Section 1542 reads as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

It is understood and agreed that this Agreement is intended to be a full and
complete release of Employee’s claims against the Company and Company’s claims
against Employee from the beginning of time to the Effective Date in any place
in this world. Notwithstanding the foregoing, this Agreement does not act as a
waiver of either party’s rights with respect to claims that arise from events or
facts occurring after the Effective Date or from the other party’s failure to
perform its obligations under the terms of this Agreement.